Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 1, 2016

                                      No. 04-16-00227-CR

                                     Allen John MURRAY,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5283
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
    The court reporter’s third request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on August 29, 2016.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court